K.K. HALL, Circuit Judge,
concurring:
I agree with the majority that because of his disqualification Judge Ervin should not be counted in determining whether a majority of active circuit judges voted for rehearing this case en bane. In my view, however, the issue of whether rehearing en banc was proper in this instance can be resolved on a more narrow and equally compelling ground. On November 1, 1982, Judge Butzner took senior status before the order granting rehearing en banc was entered on December 23, 1982. It is true, as the majority opinion points out, that Judge Butzner was in regular active service when he voted on the suggestion for rehearing en banc. But, in my view, the fact that he was eligible at the time he voted on the suggestion is irrelevant. The critical time for determining a circuit judge’s eligibility to have his vote counted is when the order on the poll is entered. Thus, I conclude that Judge Butzner’s vote should not be counted, because when the order granting en banc rehearing was entered, he was no longer a circuit judge in regular active service.
I find support for this conclusion in the statute and rule governing en banc rehearings, as well as in the applicable case law. 28 U.S.C. § 46(c) reads in pertinent part as follows:
Cases and controversies shall be heard and determined by a court or panel of not more than three judges ... unless a hearing or rehearing before the court in banc is ordered by a majority of the circuit judges of the circuit who are in regular active service. (Emphasis added)
F.R.App.P. 35(a) further provides:
Determination of Causes by the Court in Banc
(a) When Hearing or Rehearing in Banc Will be Ordered. A majority of the circuit judges who are in regular active service may order that an appeal or other *913proceeding be heard or reheard by the court of appeals in banc. (Emphasis added)
The critical verb in both the statute and the rule governing en banc review is “order.” The power to order a rehearing en banc is clearly confined to those circuit judges who are in regular active service. Moody v. Albemarle Paper Company, 417 U.S. 622, 626, 94 S.Ct. 2513, 2515, 41 L.Ed.2d 358 (1974); Allen v. Johnson, 391 F.2d 527, 532 (5th Cir.1968).
In United States v. American-Foreign Steamship Corp., 363 U.S. 685, 688-89, 80 S.Ct. 1336,1338-1339,4 L.Ed.2d 1491 (1960), the Supreme Court construed the provisions of 28 U.S.C. § 46(c) and concluded that the crucial time for ascertaining a judge’s eligibility to participate in an en banc decision was fixed by the statute’s use of the verb “determined.” Based on this construction, the Court held that a circuit judge who assumed senior status after the grant of a petition for rehearing en banc, but before the case was decided, was not eligible to participate in the decision.1
Applying this same rationale to the present issue, the validity of Judge Butzner’s vote can only be determined at the time the en banc rehearing was ordered. Because Judge Butzner was not in regular active service on December 23, 1982, when the order in this case was entered, I can only conclude that his vote on the suggestion for rehearing en banc may not be counted in determining whether the required majority was attained. Thus, in my view, without even reaching the question of Judge Ervin’s status, at the time the order was entered there were at most nine circuit judges in regular active service.2 Because five voted in favor of rehearing en banc, the requisite majority was achieved and rehearing en banc was properly authorized.
In all other respects, I agree with the majority’s reasoning on the en banc portion of its opinion. As for the merits, the majority opinion correctly states that I would affirm the district court. I agree with the result reached in the panel decision.

. In a similar vein is this court’s decision in Mayor & City Council of Baltimore v. Mathews, 571 F.2d 1273 (4th Cir.1978). Relying on the Supreme Court’s holding in American-Foreign Steamship, we concluded in that case that the vote of Judge Craven, who had died after he had concurred in a draft opinion, but before the court’s decision was announced, could not be counted in disposing of the appeals.


. The judicial vacancy created by Judge Butzner’s withdrawal from active service does not count in determining whether a majority exists. See United States v. Martorano, 620 F.2d 912, 920 (1st Cir.1980).


. This is a matter aside from the technical question whether under the controlling statute and rule rehearing en banc was compelled in this case by the vote taken on poll of the court, a question separately addressed in Judge Widener’s dissenting opinion.